internal_revenue_service number release date index number --------------------------------- ------------------------------------------- ----------------------------- --------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ---------------- telephone number -------------------- refer reply to cc psi b01 plr-110513-16 date date x -------------------------------------------------- ---------------------------------- y -------------------------------------------------- --------------------------- state --------- trust -------------------------------------------------- --------------------------------------------- date date year ------------------------ ----------------------- ------ dear ---------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts the information submitted states that x is a state corporation that was incorporated in year and that elected to be an s_corporation effective upon incorporation y is a state corporation that was incorporated on date and was at all plr-110513-16 times wholly-owned by x x elected to treat y as a qualified_subchapter_s_subsidiary qsub effective upon y’s incorporation on date trust acquired shares of x stock however the trustee of trust failed to make an esbt election effective date in a timely manner thus on date trust ceased to qualify as an eligible s_corporation shareholder and x’s subchapter_s_election terminated x represents that as of date and afterward trust was eligible to be an electing_small_business_trust esbt x represents that the failure_to_file the esbt election for trust was inadvertent and was not motivated by tax_avoidance or retroactive tax planning x further represents that x has filed its income_tax returns consistently with having a valid s_corporation_election in effect for all taxable years since date x and its shareholders have agreed to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to the period specified by sec_1362 law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 generally provides that a qsub shall not be treated as a separate corporation and all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items as the case may be of the s_corporation sec_1361 defines a qualified_subchapter_s_subsidiary qsub as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qualified_subchapter_s_subsidiary sec_1361 provides that for the purposes of sec_1362 an esbt may be an s_corporation shareholder sec_1361 defines an esbt sec_1361 provides that except as provided in sec_1362 an esbt means any trust if i such trust does not have plr-110513-16 as a beneficiary any person other than i an individual ii an estate iii an organization described in sec_170 or or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential_current_beneficiary ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust sec_1361 provides that the term electing_small_business_trust shall not include i any qualified_subchapter_s_trust as defined in sec_1361 if an election under sec_1361 applies to any corporation the stock of which is held by such trust ii any trust exempt from tax under subtitle a and iii any charitable_remainder_annuity_trust or charitable_remainder_unitrust as defined in sec_664 sec_1361 provides that an election under sec_1361 shall be made by the trustee any such election shall apply to the taxable_year of the trust for which made and all subsequent taxable years of such trust unless revoked with the consent of the secretary sec_1_1361-1 provides that the trustee of an esbt must make the esbt election by signing and filing with the service_center where the s_corporation files its income_tax return a statement that meets the requirements of sec_1_1361-1 sec_1_1361-1 provides that the trustee of an esbt must file the esbt election within the time requirements prescribed in sec_1_1361-1 for filing a qsst election generally within the 16-day-and-2-month period beginning on the day that the stock is transferred to the trust sec_1_1361-3 prescribes the time and manner for making an election to be classified as a qsub sec_1_1361-3 provides that an election may be effective up to two months and days prior to the date the election is filed or not more than months after the election is filed the proper form for making the election is form_8869 qualified_subchapter_s_subsidiary election sec_1_1361-5 provides that the termination of a qsub election is effective at the close of the last day of the parent’s last taxable_year as an s_corporation if the parent’s s_corporation_election terminates under sec_1_1362-2 sec_1362 of the code provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the plr-110513-16 corporation is an s_corporation such corporation ceases to be a small_business_corporation the termination is effective on and after the day of the termination sec_1362 provides in part that if an election under sec_1362 or sec_1361 by any corporation was terminated under sec_1362 or sec_1361 the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation for which the termination occurred is a small_business_corporation or a qsub as the case may be and the corporation for which the termination occurred and each person who was a shareholder in such corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of such corporation as an s_corporation or a qsub as the case may be as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such termination such corporation shall be treated as an s_corporation or a qsub as the case may be during the period specified by the secretary conclusion based solely on the information submitted and the representations made we conclude that x's s_corporation_election and y’s qsub election terminated on date when trust became an ineligible shareholder we further conclude that the termination of x’s s_corporation_election was an inadvertent termination within the meaning of sec_1362 accordingly pursuant to the provisions of sec_1362 x will be treated as an s_corporation and y will be treated as qsub from date and thereafter provided that x's s_corporation_election was otherwise valid and has not otherwise terminated under sec_1362 this ruling is contingent on trust making a valid esbt election effective date with the appropriate service_center within days after the date of this letter this ruling is also contingent on trust filing an income_tax return if it has not already done so for each of its open tax years consistent with its status being an esbt no later than days after the date of this letter provided that this election is made and these returns are filed from date and thereafter trust will be treated as an esbt under sec_1361 provided that trust's esbt election was otherwise valid and trust otherwise continued to qualify as a valid esbt except as specifically ruled above we express or imply no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code specifically we express or imply no opinion regarding whether x is otherwise eligible to be an s_corporation whether y is otherwise eligible to be a qsub or whether trust otherwise qualifies as a valid esbt plr-110513-16 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to x's authorized representative sincerely faith p colson faith p colson senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
